Citation Nr: 0808245	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  03-25 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to April 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefit sought on 
appeal.

The veteran appeared before the undersigned Veterans Law 
Judge at a May 2007 hearing and testified regarding his 
symptomatology.  A transcript is of record.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.

The veteran seeks service connection for a cervical spine 
disability. During his May 2007 hearing, he testified that 
such disability is the result of an in-service injury and 
secondarily, to his service-connected lumbar and thoracic 
conditions. Therefore, he maintains that service connection 
is warranted on a secondary basis. 38 C.F.R. § 3.310(a).  The 
veteran has not been notified of the requirements to 
establish service connection on a secondary basis and hence, 
a remand is in order.

Additionally, the veteran testified that a portion of his 
service treatment records are not associated with the claims 
file.  This is indeed a case in which not all of the 
veteran's service treatment records are in evidence. The 
veteran's service treatment records associated with the file 
are dated from July 1980 through November 1980 and April 
1981.   Although a claimant has the burden of submitting 
evidence in support of the claim, where that evidence is in 
the control of the Federal Government, VA is responsible for 
seeing that it is provided. See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990). This applies to the veteran's service 
treatment records from the United States Air Force.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should ensure that the veteran 
has been issued a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish secondary 
service connection. 

2.	All efforts should be made to obtain 
the veteran's service treatment and 
personnel records; including contacting 
the National Personnel Records Center 
or any other appropriate agency and 
requesting that they provide any of the 
veteran's service treatment and/or 
personnel records that they might 
retain in their possession. Associate 
all requests and records received with 
the claims file. If no service records 
can be found, or if they have been 
destroyed, documentation used in making 
that determination should be set forth 
in the claims file.

3.	All private and VA treatment records 
not previously obtained should be 
requested for inclusion into the claims 
file. 

4.	Any additional development suggested by 
the evidence should be undertaken. If 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate any issue, especially in 
light of any newly received treatment 
records, that development should be 
accomplished.

5.	Thereafter, the RO should review the 
veteran's claim for service connection 
for a cervical spine disability, on 
both a direct and secondary basis. If 
the claim is denied, a supplemental 
statement of the case should be issued 
to the veteran and his representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


